The Full Commission has reviewed the prior Order of the Deputy Commissioner and the documents subsequently submitted to the Full Commission.  Plaintiff's attorney has shown good grounds to reconsider the attorney's fee portion of the Order filed June 12, 1998.  The Full Commission REVERSES that portion of the Order of the Deputy Commissioner setting an attorney's fee for plaintiff's attorney.
The Full Commission finds and concludes that:
1.  The plaintiff-employee was and remains fully supportive of her attorney's request for a fee of 30% of the settlement award.
2.  The fee requested is reasonable and is less than the fee provided for in the contingency fee contract between plaintiff-employee and her attorney.
3.  Plaintiff's attorney has actively represented the plaintiff-employee since July 10, 1995 (three years), in a complex, consolidated case involving two separate accidents, two separate defendants, multiple injuries and impairments, including at least thirteen surgeries, preparation for and representation of the plaintiff at one mediation and two depositions and a deposition of the plaintiff-employee.  Prior to her attorney's involvement, the plaintiff-employee had been offered a total of $10,000 to clincher the two matters, and had received no temporary total disability benefits for almost three years following the second accident.
4.  Considering the complexity of this case, the substantial time spent in representation of plaintiff, the experience of plaintiff's attorney, the results obtained and the desires of the plaintiff, the Full Commission is of the opinion that an attorney's fee of 30% of the settlement is reasonable and should be approved for plaintiff's attorney.
Accordingly, the Full Commission VACATES paragraph 2 of the Order by Chrystal Redding Stanback approving the Compromise Settlement Agreement and substitutes in its place the following paragraph:
    An attorney's fee of $97,5000.00 is approved for plaintiff's counsel to be deducted from the sum due plaintiff and paid directly to the attorney.
Except as amended, the Order by Chrystal Redding Stanback shall remain in full force and effect.
This the _______ day of December, 1998.
                                  S/ _____________ BERNADINE S. BALLANCE COMMISSIONER
CONCURRING:
S/ _____________ CHRISTOPHER SCOTT COMMISSIONER
S/ _____________ RENÉE C. RIGGSBEE COMMISSIONER